NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3986-15T2

NNN    50   LAKE   CENTER   0, LLC,
NNN    50   LAKE   CENTER   1, LLC,
NNN    50   LAKE   CENTER   2, LLC,
NNN    50   LAKE   CENTER   3, LLC,
NNN    50   LAKE   CENTER   4, LLC,
NNN    50   LAKE   CENTER   5, LLC,
NNN    50   LAKE   CENTER   6, LLC,
NNN    50   LAKE   CENTER   7, LLC,
NNN    50   LAKE   CENTER   8, LLC,
NNN    50   LAKE   CENTER   9, LLC,
NNN    50   LAKE   CENTER   10, LLC,
NNN    50   LAKE   CENTER   11, LLC,
NNN    50   LAKE   CENTER   12, LLC,
NNN    50   LAKE   CENTER   13, LLC,
NNN    50   LAKE   CENTER   14, LLC,
NNN    50   LAKE   CENTER   15, LLC,
NNN    50   LAKE   CENTER   16, LLC,
NNN    50   LAKE   CENTER   17, LLC,
NNN    50   LAKE   CENTER   19, LLC,
NNN    50   LAKE   CENTER   20, LLC,
NNN    50   LAKE   CENTER   21, LLC,
NNN    50   LAKE   CENTER   22, LLC,
NNN    50   LAKE   CENTER   23, LLC,
NNN    50   LAKE   CENTER   25, LLC,
NNN    50   LAKE   CENTER   26, LLC,

        Plaintiffs-Appellants,
v.

BERKADIA COMMERCIAL MORTGAGE,
LLC, CWCAPITAL ASSET
MANAGEMENT, LLC and U.S.
BANK NATIONAL ASSOCIATION,
as Trustee, Successor to
Wells Fargo Bank, N.A., as
Trustee for the Registered
Holders of CD2007-CD4,
Commercial Mortgage Pass-
Through Certificates,
Series 2007-CD4,

    Defendants-Respondents.

_____________________________________________

          Submitted September 27, 2017 - Decided October 5, 2017

          Before Judges Alvarez, Nugent, and Geiger.

          On appeal from Superior Court of New Jersey,
          Chancery Division, Burlington County,
          Docket No. C-0018-16.

          Silverang, Donohoe, Rosenzweig & Haltzman,
          LLC, attorneys for appellants (Philip S.
          Rosenzweig and Mark S. Haltzman, on the
          briefs).

          Capehart & Scatchard, PA, and Christopher R.
          Mellott (Venable, LLP) of the Maryland bar,
          admitted   pro   hac   vice, attorneys   for
          respondents; Mr. Mellott and William G.
          Wright, on the brief).

PER CURIAM

    Prior to the date scheduled for oral argument, the parties

advised us that this matter had been amicably resolved and the

parties   have   stipulated   to   the   dismissal   of   this   appeal.

Accordingly, the appeal is dismissed with prejudice and without

costs.




                                   2                             A-3986-15T2